Case: 19-10080      Document: 00515306367         Page: 1    Date Filed: 02/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-10080
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 11, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
       Plaintiff-Appellee,

v.

RUFUS KIMANGI KARIUKI, also known as Robert P. Johnson, also known
as Mark Edward,

       Defendant-Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:17-CR-110-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rufus Kimangi Kariuki has moved
for leave to withdraw and has filed briefs in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Kariuki has filed responses and a motion for leave to file an
addendum to his first response. We have reviewed counsel’s briefs and the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10080     Document: 00515306367     Page: 2   Date Filed: 02/11/2020


                                  No. 19-10080

relevant portions of the record reflected therein, as well as Kariuki’s responses.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein,
Kariuki’s motion for leave to file an addendum is DENIED, and the APPEAL
IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2